11-3943
         Bah v. Holder


                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 6th day of September, two thousand twelve.
 5
 6
 7       PRESENT:
 8                ROBERT A. KATZMANN,
 9                RAYMOND J. LOHIER, JR.,
10                CHRISTOPHER F. DRONEY,
11                     Circuit Judges.
12       _____________________________________
13
14       AISSATA BAH,
15                Petitioner,
16
17                    v.                                        11-3943-ag
18                                                              NAC
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL,
21                Respondent.
22       _____________________________________
23
24
25       FOR PETITIONER:         Genet Getachew, Brooklyn, New York.
26
27       FOR RESPONDENT:         Stuart F. Delery, Acting Assistant
28                               Attorney General; Leslie McKay, Assistant
29                               Director; Allison Frayer, Trial Attorney,
30                               Office of Immigration Litigation, United
31                               States Department of Justice, Washington,
32                               D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   decision of the Board of Immigration Appeals (“BIA”), it is

 3   hereby ORDERED, ADJUDGED, AND DECREED, that the petition for

 4   review is DENIED.

 5       Aissata Bah, a native and citizen of Guinea, seeks

 6   review of a September 16, 2011 decision of the BIA affirming

 7   the February 10, 2010 decision of Immigration Judge (“IJ”)

 8   Noel Ferris denying her motion to reopen. In re Aissata Bah,

 9   No. A095 460 086 (B.I.A. Sept. 16, 2011), aff’ing No. A095

10   460 086 (Immig Ct. N.Y. City Feb. 10, 2010).   We assume the

11   parties’ familiarity with the underlying facts and

12   procedural history of this case.

13       Under the circumstances of this case, we have reviewed

14   both the IJ’s and the BIA’s opinions.   See Jigme Wangchuck

15   v. DHS, 448 F.3d 524, 528 (2d Cir. 2006).   An alien seeking

16   to reopen proceedings may file only one motion to reopen no

17   later than 90 days after the date on which the final

18   administrative decision was rendered.   See 8 U.S.C.

19   § 1229a(c)(7)(A), (C); see also 8 C.F.R. §§ 1003.2(c)(2),

20   1003.23(b)(1).   It is undisputed that Bah’s 2009 motion to

21   reopen was untimely because the IJ issued Bah’s removal

22   order in 2003.   See 8 U.S.C. § 1229a(c)(7)(A), (C).


                                   2
 1   However, the time limitation for filing a motion to reopen

 2   does not apply if the motion requests reopening to apply for

 3   asylum, withholding of removal and CAT relief and is “based

 4   on changed country conditions arising in the country of

 5   nationality or the country to which removal has been

 6   ordered, if such evidence is material and was not available

 7   and would not have been discovered or presented at the

 8   previous proceeding.”   8 U.S.C. § 1229a(c)(7)(C)(ii); 8

 9   C.F.R. §§ 1003.2(c)(3)(ii), 1003.23(b)(4).

10       In this case, the agency reasonably concluded that Bah

11   failed to establish a change in country conditions material

12   to her claim for relief.   Bah’s fundamental argument is that

13   she fears future persecution in Guinea because she does not

14   support the military government that took power after the

15   death of President Conte in 2009.   However, Bah offered no

16   evidence to support her general claims that her opposition

17   to the new government will result in persecution.   Although

18   she provided articles describing various abuses perpetrated

19   by the new government, she offered no evidence that she

20   would be subject to persecution there on the basis of her

21   political beliefs.   Further, although her husband was

22   allegedly arrested after protesting against the government,


                                   3
 1   Bah offered no evidence that his arrest will result in her

 2   arrest, detention or other persecution.    Absent “solid

 3   support” in the record that her fear is objectively

 4   reasonable, Bah’s general claim that she fears future

 5   persecution in Guinea is “speculative at best.”    Jian Xing

 6   Huang v. U.S. INS, 421 F.3d 125, 129 (2d Cir. 2005).

 7   Because substantial evidence supports the agency’s

 8   conclusion that Bah did not establish changed country

 9   conditions material to her claim for asylum, the agency did

10   not abuse its discretion by denying the motion as untimely.

11   See 8 U.S.C. § 1229a(c)(7)(C)(ii); 8 C.F.R.

12   §§ 1003.2(c)(3)(ii), 1003.23(b)(4)(I).

13       For the foregoing reasons, the petition for review is

14   DENIED.   As we have completed our review, any stay of

15   removal that the Court previously granted in this petition

16   is VACATED, and any pending motion for a stay of removal in

17   this petition is DISMISSED as moot. Any pending request for

18   oral argument in this petition is DENIED in accordance with

19   Federal Rule of Appellate Procedure 34(a)(2), and Second

20   Circuit Local Rule 34.1(b).

21                                 FOR THE COURT:
22                                 Catherine O’Hagan Wolfe, Clerk
23




                                    4